Case 6:19-cr-00183-RRS-CBW Document 4 Filed 06/06/19 Page 1 of 1 PageID #: 11

                                SUPPLEMENTAL MINUTE BOOK
                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION

Court convened at 11:57 a.m. on June 6, 2019, and recessed at 11:30 a.m.

PRESENT:         Patrick J. Hanna, Magistrate Judge, Presiding
                 Evelyn Alexander, Minute Clerk
                 Recorded: Liberty Court Recorder CRM7
                 Time in Court: 3 minutes


                                       GRAND JURY REPORT

 X Partial Report
 X Sealed Indictments ordered sealed and withheld from the public until such time as the defendants
come into federal custody.


                                         OPEN INDICTMENTS

CASE NUMBER                                    WARRANT                         SUMMONS
2:19-cr-00182-01                                                                  X




                                       SEALED INDICTMENTS

CASE NUMBER                                    WARRANT                         SUMMONS
6:19-cr-00183-01***                               X




   X   Warrants/summons ordered issued as indicated.
   *   In Federal Custody
  **   Superseding Indictment
 ***   State Custody
